This is an action to foreclose a mortgage in which there was a hearing before Vice-Chancellor Bigelow, and a decree for complainant. The only substantial question was one of fact, viz., whether the time of payment of the principal, which had been extended by agreement in writing until December 1st, 1937, had been further extended by parol for three years more. This question was tried out at the hearing, and decided adversely to the defendants. We have examined the evidence, and concur in the decision of the court below. Assuming that complainants were willing to extend the time on payment of $500 on account of principal, that condition was not met; and the Vice-Chancellor properly found that the payment of $200 not followed up by further payment, did not suffice to meet the terms stated by the mortgagees as a condition of extension.
The decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None.